Exhibit 10.5

ADDENDUM TO EMPLOYMENT AGREEMENT

THIS ADDENDUM TO EMPLOYMENT AGREEMENT (“Addendum”) is entered into effective as
of January 1, 2013 (the “Effective Date”), by and between Stewart Information
Services Corp. (the “Company”), and Jason Nadeau (the “Executive”).

W I T N E S S E T H:

WHEREAS, Executive is currently employed with the Company and previously entered
into an Employment Agreement with the Company as of January 1, 2012 (“Effective
Date”); and

WHEREAS, Executive and the Company have agreed to amend the Agreement to provide
for a change in the Executive’s entitlement of certain payments, including
(Short Term Incentive Plan), as specified and defined in the Employment
Agreement;

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Addendum and other good and valuable consideration, the
Executive and the Company, intending to be legally bound, hereby agree as
follows:

Section 2.2.1. Short Term Incentives, in the Employment Agreement shall be
amended and superseded by the following Section 2.2.1.:

“2.2.1. Short Term Incentives. The Executive shall be eligible to receive an
annual short term incentive cash payment, the incentive plan to be determined by
the Board in its sole discretion. The terms of the short term incentive plan
(“STI Plan”) are set out in Exhibit A hereto, which is incorporated herein for
all purposes. The terms and conditions of the STI Plan are subject to change
from year to year. The payment made pursuant to this Section 2.2.1 shall be paid
to the Executive in the succeeding year for which it is earned and shall be paid
by March 31 of such year. The Executive must be actually employed on the date
that any short term incentive plan payment is made in order to be eligible and
entitled to any such short term incentive plan payment, except as otherwise set
forth in this Agreement.”

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

EXECUTIVE

By: /s/ Jason Nadeau                                                         

Date: August 23, 2013

Name: Jason Nadeau

Title: Group President, Mortgage and Title Services



--------------------------------------------------------------------------------

COMPANY

Stewart Information Services Corp.

By: /s/ Matthew W. Morris                                              

Date: August 23, 2013

Name: Matthew W. Morris

Title: Chief Executive Officer



--------------------------------------------------------------------------------

EXHIBIT A

ANNUAL SHORT TERM INCENTIVE PLAN

(“STI PLAN”)

Executive shall be eligible to participate in the Company’s Annual Bonus Payment
Program, also known as the Short Term Incentive Plan (“STI Plan”). The STI Plan
shall be determined by the Board of Directors (“Board”), in its sole discretion.

Payout amount will be determined by the attainment towards metrics which are
both specific to your position as well as reflective of corporate performance.

As part of its analysis, the Board shall consider the following targets in
determining the amount of the STI payment to the Executive:

 

Short Term Incentive (STI)

        

Target Payout:

     100% of Base Pay          350,000   

Maximum Target Payout:

     200% of Target            700,000   

Metrics Used to Determine STI

   Maximum     Target     Threshold     Weighting  

Corporate Performance

        

Corporate EBITDA Improvement

     10.00 %      0.00 %      -10.00 %      20 % 

Corporate Modified Return on Equity

     5.00 %      4.70 %      4.10 %      16 % 

Corporate Relative Total Shareholder Return (TSR) Performance

     80.00 %      50.00 %      30.00 %      4 % 

Operational Performance

        

Modified EBITDA

     5.00 %      0.00 %      -15.00 %      22 % 

Modified EBITDA Margin

     30.00 %      27.00 %      25.00 %      16 % 

Employee Costs Ratio (Excluding NPS)

     49.00 %      49.50 %      50.00 %      14 % 

NPS Expenses Ratio

     6.00 %      6.25 %      6.50 %      8 % 

STI will be delivered as a cash bonus, paid annually after the conclusion of the
fiscal year, before the end of the first quarter of the succeeding year. STI
payout is expressed as a percentage of your base pay.

Target Annual STI payout is the equivalent of 100% of your base pay.

Maximum Annual STI payout is the equivalent of 200% of your target payout.